COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Equinor Energy LP v. Lindale Pipeline, LLC

Appellate case number:      01-21-00712-CV

Trial court case number: 2019-44547

Trial court:                157th District Court of Harris County

        On July 8, 2022, appellant filed a motion to clarify the briefing schedule because the
reporter’s record was incomplete. Appellant stated that it had requested all exhibits offered or
admitted at trial, and that, after four extensions requested by the court reporter, the reporter’s record
that was filed did not include well over 100 exhibits that were offered or admitted at trial.
Accordingly, this Court issued an order on July 12, 2022, directing the court reporter to file the
missing volumes containing the more than 100 exhibits offered or admitted at trial. We ordered
this supplemental reporter’s record to be filed by July 26, 2022.
         On July 26, 2022, the court reporter filed a request for an extension until August 8, 2022
to file the supplemental reporter’s record volumes, stating that she was “waiting on an agreement
from Plaintiffs and Defendants as to a list of exhibits that they would like to include as a
supplement to the Reporter’s Record.” Rule 34.6(d) permits the appellate court to order the court
reporter to file supplemental volumes of the reporter’s record containing omitted items. See TEX.
R. APP. P. 34.6(d). Appellant has not advised this Court that it requested only items that the parties
agreed upon. Instead, appellant requested all exhibits offered or omitted at trial.
         Accordingly, the Court grants the extension request but orders the court reporter to
comply with the July 12, 2022 order and file volumes containing all exhibits offered or admitted
at trial by August 8, 2022.
        It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___August 4, 2022___